Title: The Foreign Affairs Committee to the Commissioners, 24 March 1778
From: Continental Congress, Foreign Affairs Committee
To: First Joint Commission at Paris,Adams, John


     
     Yorktown, 24 March 1778. FC (PCC, No. 79, I). This is Instruction No. 3, which probably reached the Commissioners in late April, having first arrived at Bilboa on a vessel “from Baltimore in 22 days” (John Bondfield to the Commissioners, 21 April, below). In its first communication to the Commissioners since JA’s departure, the Committee for Foreign Affairs commented on the depreciation of the currency, the relative positions of the British and American forces, and the certain failure of new British reconciliation efforts. It also noted that a letter of 7 Oct. from Benjamin Franklin and another from Barnabas Deane were the only indications received of the contents of the dispatches stolen from John Folger (see Henry Laurens to JA, 15 Jan., above). In concluding, the Committee briefly reprimanded the Commissioners for not writing to Beaumarchais’ agent, J. B. L. Theveneau de Francy, on hearing of his plan to come to Philadelphia to settle on a method of payment for cargoes received from Roderigue Hortalez & Cie. and to arrange for future contracts. Enclosed were a list of dispatches received and an unidentified pamphlet containing “the general ideas of America” on the British “successes.”
    